DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on5/17/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
Claims 1-3, 7-9, 11-13, 15, 20, 22, 24, 26-28, 30-32, 37-39 were pending in the application.  Claim 3 has now been amended. Claims 1-3, 7-9, 11-13, 15, 20, 22, 24, 26-28, 30-32, 37-39 are presented for examination on the merits.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jolene S. Fernandes on 7/13/2021.
The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended). A peptide-based nanofiber comprising a plurality of peptides, wherein each peptide comprises a methoxypolyethylene glycol (mPEG) polymer, a fluorophore and a self-assembling domain consisting of the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the self-assembling domain is interspersed between the fluorophore and the mPEG polymer, wherein each amino acid of SEQ ID NO: 1 is an L-amino acid, and wherein the plurality of peptides does not include GSH. 

7. (Currently Amended) A peptide-based nanofiber comprising a mixture of a first plurality of peptides and a second plurality of peptides,

wherein each peptide of the first plurality of peptides comprises a first methoxypolyethylene glycol (mPEG) polymer, a first fluorophore, and a first self-assembling domain consisting of the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the first self- assembling domain is interspersed between the first fluorophore and the first mPEG polymer, wherein each amino acid of SEQ ID NO: 1 is an L-amino acid; and

wherein each peptide of the second plurality of peptides comprises a second methoxypolyethylene glycol (mPEG) polymer, a second fluorophore, and a second self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the second self-assembling domain is interspersed between the second fluorophore and the second mPEG polymer, wherein each amino acid of SEQ ID NO: 1 is an L-amino acid, and
wherein the first plurality of peptides and the second plurality of peptides do not include GSH.

13. (Currently Amended) A peptide-based nanofiber comprising a mixture of a first plurality of peptides and a second plurality of peptides,

wherein each peptide of the first plurality of peptides comprises a first methoxypolyethylene glycol (mPEG) polymer, a first fluorophore, and a first self-assembling domain comprising the sequence KLDLKLDLKLDLK (SEQ ID NO: 1), wherein the first 
wherein each peptide of the second plurality of peptides comprises a second methoxypolyethylene glycol (mPEG) polymer, and a second self-assembling domain comprising the sequence KLDLKLDLKLDLC (SEQ ID NO: 11), and

wherein the first plurality of peptides and the second plurality of peptides do not include GSH.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Law (Biomacromolecules, 2008, cited in the IDS dated 10/18/2019) and Law (Bioconjug Chem, 2007, cited in the IDS dated 10/18/2019) which disclose nanofibers comprising (kldl)3 and conjugates thereof; Gelain (US2014/066387, cited in the IDS dated 10/18/2019) disclosing peptides comprising (KLDL)2 and Kousopoulos (US2014/0302144, cited in the IDS dated 10/18/2019) disclosing hydrogels of Ac-(KLDL)3-CONH2. The references, combined or alone,  do not anticipate nor make prima facie obvious the instantly claimed nanofibers comprising (KLDL)3K.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         

MMCG 07/2021